          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 1 of 8




 1                          IN THE UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NORTH DAKOTA
                                        WESTERN DIVISION
 3

 4

 5   VANESSA DUNDON, ET AL.,                     No. 1:16-cv-406 DMT-ARS

 6                                               Plaintiffs’ FRCP 56(d) Initial
            Plaintiffs,                          Discovery Plan
 7
            v.
 8
     KYLE KIRCHMEIER, ET AL.,
 9
            Defendants.
10

11
            In compliance with this Court’s September 10, 2020, Order, Plaintiffs submit
12
     the following proposed initial limited discovery plan pursuant to Fed. R. Civ. P.
13
     56(d). As this Court has noted, “discovery has yet to begin.” Dkt. 151, p. 10. The
14   discovery plan herein is narrowly tailored to rebut the Defendants’ untested and
15   self-serving allegations in an attempt to provide Plaintiffs a reasonable opportunity

16   to present all material that is pertinent to the motion for summary judgment.
     (Mattes v. ABC Plastics, Inc., 323 f. 3d 695, 697, n. 4 (8th Cir. 2003); Brooks v. Midwest
17
     Heart Grp., 655 f. 3d 796, 800 (8th Cir. 2011).) Plaintiffs note that this is without
18
     prejudice to undertaking other and further discovery at a later time as permitted by
19   the Court. 1
20

21
     1 Although Plaintiffs submit this request in conformity with this Court’s order, Plaintiffs
22   assert that we should be able to conduct full written discovery and depositions of all
     pertinent Defendants, Defendant-affiliated persons and third parties from the outset.
23   Should additional discovery be granted to the Defendants, Plaintiffs request similar
     additional discovery.
24
                          Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                                 Plfs’ FRCP 56(d) Discovery Plan                              -1-
          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 2 of 8




 1         Entities and individuals to be deposed

 2   1. Sheriff Chad Kaiser

 3   2. Sheriff Kyle Kirchmeier
     3. Lt. Glen Ternes (Specially deputized by Morton County)
 4
     4. Fed. R. Civ. P. 30(b)(6) deposition of Morton County designee
 5
     5. Fed. R. Civ. P. 30(b)(6) deposition of City of Mandan designee
 6

 7
           Third parties to be subpoenaed for depositions
 8
     1. Fed. R. Civ. P. 30(b)(6) deposition of TigerSwan, LLC designee
 9
     2. Terry Van Horn, Intelligence Specialist and Coordinator, Law Enforcement
10   Coordinating Committee for the District of North Dakota
11

12         Parties to be served interrogatories and requests for production

13   1. Morton County

14   2. City of Mandan

15
     3. Stutsman County

16
           Additional discovery
17
           A. Need for additional written discovery
18
           The Court has ordered that up to five individuals or entities may be served
19
     with 12 interrogatories and 12 requests for production of documents, per entity.
20
     Plaintiffs have narrowed their written discovery to three municipal entities, but
21

22

23

24
                         Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                                Plfs’ FRCP 56(d) Discovery Plan                      -2-
          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 3 of 8




 1
     request they be allowed to serve up to 20 interrogatories and 30 document requests
 2
     as to each of these three defendant entities.
 3         It is essential that Plaintiffs be able to obtain discovery sufficient to test the
 4   basis for and veracity of Defendants’ many contentions in their Motion to Dismiss,
 5   now converted to a Motion for Summary Judgment, at the Defendants’ depositions.

 6   As a basis for dismissal Defendants asked the court to take “judicial notice” of 23

 7   assertions it claims are undisputed facts, many of which further include multiple
     subparts and are, in fact, disputed assertions. Defendants also cite 30 so-called
 8
     “admissions” from Plaintiffs’ declarations, including many which it derives from
 9
     multiple declarations, but Plaintiffs contend that these are mischaracterized and
10
     disputes these as well.
11
           Defendants put forward additional disputed assertions to defend their use of
12
     indiscriminate and brutal force against water protectors, including claims that the
13
     area upon which water protectors were present was closed to pedestrian use,
14   claims that persons subject to Defendants’ force were not engaged in First
15   Amendment protected activity, claims that some persons undertook illegal acts and
16   further that any such acts justified force against other persons at other times and

17   places, and claims that all persons who were subject to Defendants’ use of force

18   were provided audible orders and warnings.

19         There were a number of agencies involved on November 20, 2016. As a
     result, there are varied and extensive types of reports, video and audio recordings,
20
     and communications records that would typically document these matters in such a
21
     multi-agency law enforcement response to a crowd incident like the one at issue in
22

23

24
                       Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                              Plfs’ FRCP 56(d) Discovery Plan                             -3-
          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 4 of 8




 1
     this case, including real-time documentation through the Tactical Operations Center
 2
     and Joint Operations Command Center.
 3         By way of example, Defendants claim that Backwater Bridge was closed to
 4   pedestrians. To challenge this claim, Plaintiffs need to be able to request all the
 5   documents that relate to the basis for this alleged order, the testing of the bridge,

 6   public notice of the closure, any and all signage Defendants seem to claim existed,

 7   citations issued to pedestrians on the bridge, and communications among all the
     many agencies involved with this closure, Standing Rock Sioux Tribe, camp
 8
     residents, and local businesses.
 9
           Additionally, Defendants make detailed claims of unlawful behavior during
10
     several prior incidents on other dates that they apparently contend informed and
11
     justified law enforcement’s use of force during the instant incident. Because
12
     Defendants raise these allegations as a basis to dismiss Plaintiffs’ claims, Plaintiffs
13
     must be able to explore the veracity of these allegations and moreover how these
14   alleged incidents impacted the decisions to act against the Plaintiffs. These incidents
15   would also have generated a number and variety of types of reports, recordings, and
16   communications before, during and after these operations and Plaintiff will need

17   this discovery to respond to the Motion for Summary Judgment.

18         As one more example of discovery needed, Defendants claim to have used

19   force properly and with restraint on the bridge. Yet, the weapons that Defendants
     used were indiscriminate and dangerous. Plaintiffs should be able to inquire into the
20
     specific types of weapons used and the policies and training given to the involved
21
     officers on these weapons as well as to obtain operations manuals including use
22
     warning advisories and the propriety of using these weapons against groups of
23

24
                        Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                               Plfs’ FRCP 56(d) Discovery Plan                             -4-
          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 5 of 8




 1
     persons engaged in First Amendment activities. Publicly disclosed information
 2
     indicates that some Defendants were working on behalf of and/or at the direction of
 3   and/or in joint action with private entities who had a pecuniary motivation to
 4   suppress First Amendment activity in opposition to DAPL and additionally to create
 5   and spread disinformation to demonize water protectors. This collaboration raises

 6   serious questions about the conduct and decisions made in carrying out the assault

 7   on Plaintiffs on November 20, 2016, may tend to show decisions made were in
     support of these pecuniary interests, rather than security or safety needs, and
 8
     further that information used to support these actions is from unreliable sources.
 9
     These are just a few examples showing the necessity for a larger number of written
10
     discovery requests.
11
                  B. Possible Need for Additional Depositions
12
           Plaintiffs anticipate a possible need for additional depositions of party-
13
     affiliated and non-party witnesses, depending on the evidence adduced by the
14   currently allowed discovery. Normally, Plaintiffs’ counsel would conduct full written
15   discovery prior to determining which defendants and third parties are most
16   important to depose. Written discovery would normally also lead to naming

17   additional defendants whose identities are currently unknown. Depending on the

18   responses to the initial requests, we may discover the identities of key individuals

19   who have information necessary to explore in order to refute Defendants’ factual
     contentions. Individuals who have not yet been named as Defendants appear to
20
     have played key roles in the events. As an illustration of this, we attach a publicly
21
     available document, Exhibit A, which shows a very complex command structure in
22
     place at the time of this incident. Plaintiffs’ counsel do not presently have enough
23

24
                        Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                               Plfs’ FRCP 56(d) Discovery Plan                          -5-
          Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 6 of 8




 1
     information to determine which of the individuals listed in this document have
 2
     pertinent information on Defendants’ key factual assertions.
 3         Additionally, we would like to alert the Court that we have named the five
 4   individuals or entities we currently believe we need to depose based on the
 5   information we have at this time. We are cognizant of the fact that the additional

 6   written discovery we receive may cause us to need to change the individuals we

 7   need to initially depose. We request that the Court be willing to allow us to raise the
     possibility of changing the specific individuals to depose once we have obtained and
 8
     reviewed written discovery.
 9
           Mindful of the Court’s order for limited discovery, Plaintiffs are endeavoring
10
     to uncover crucial information and evidence within the parameters set by the Court.
11
     However, Plaintiffs are aware that additional follow-up information that is directly
12
     tied to the matters in dispute in this dispositive motion briefing may be necessary
13
     based on responses obtained. Plaintiffs propose that should additional discovery
14   appear necessary, that this Court authorize us to be given leave to request such
15   discovery.
16
     Dated: September 17, 2020        Respectfully submitted,
17

18
                                      /S/ Rachel Lederman, CA SBN 130192
                                      Rachel Lederman & Alexsis C. Beach, Attorneys
19                                    558 Capp Street, San Francisco, CA 94110
                                      (415) 282-9300
20                                    rachel@bllaw.info

21                                    Mara Verheyden-Hilliard
                                      Partnership for Civil Justice Fund
22                                    617 Florida Avenue NW, Washington, D.C. 20001
23
                                      202-232-1180
                                      mvh@justiceonline.org
24
                       Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                              Plfs’ FRCP 56(d) Discovery Plan                           -6-
     Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 7 of 8




 1
                              Melinda Power
 2                            West Town Law Office,
                              2502 W. Division, Chicago, Il. 60622
 3
                              773-278-6706
 4                            melindapower1@gmail.com

 5                            Janine Hoft, IL SBN 6188139
                              People's Law Office
 6                            1180 N. Milwaukee Ave, Chicago IL, 60642
                              773-235-0070
 7                            janinehoft@gmail.com
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                Dundon v. Kirchmeier, No. 1:16-cv-406 DMT-ARS
                       Plfs’ FRCP 56(d) Discovery Plan                   -7-
Case 1:16-cv-00406-DMT-ARS Document 153 Filed 09/17/20 Page 8 of 8
